Name: Commission Regulation (EEC) No 3416/92 of 27 November 1992 fixing the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 347/12 Official Journal of the European Communities 28 . 11 . 92 COMMISSION REGULATION (EEC) No 3416/92 of 27 November 1992 fixing the export refunds on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas Article 6 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice f), as last amended by Regulation (EEC) No 1906/87 (8), defines the specific criteria to be taken into account when the refund on these products is being calculated ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Whereas, on the basis of the criteria laid down in Regula ­ tion (EEC) No 2744/75, particular account should be taken of the prices and quantities of basic products used to calculate the variable component of the levy ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular the fourth subparagraph of Article 17 (2) thereof, Whereas it follows from applying these detailed rules to the present situation on the market in products processed from cereals and rice that the export refund should be fixed at an amount which will cover the difference between Community prices and world market prices ; Whereas Article 16 of Regulation (EEC) No 2727/75 and Article 17 of Regulation (EEC) No 1418/76 provide that the difference between quotations or prices on the world market for the products listed in Article 1 of those Regu ­ lations and prices for those products within the Commu ­ nity may be covered by an export refund ; Whereas when the refund is being calculated account should be taken of the quantities of raw materials used to determine the variable component of the levy ; whereas the quantities of raw materials used for certain processed products may vary according to the end use of the product ; whereas, depending on the manufacturing process used, products other than the main product are obtained, the quantity and value of which may vary with the nature and quality of the main products being manu ­ factured ; whereas cumulation of the refunds on the various products manufactured by a single process from the same basic product may make it possible, in certain cases, to export to third countries at prices which are lower than world market prices ; whereas the refund on certain products should therefore be limited to an amount which, while allowing access to the world market, will ensure that the aims of the common organization of the markets are respected ; Whereas Article 2 of Council Regulation (EEC) No 2746/75 0, and Article 2 of Council Regulation (EEC) No 1431 /76 (6) laying down general rules for granting export refunds on cereals and rice respectively and criteria for fixing the amount of such refunds, provide that when refunds are being fixed account must be taken of the exis ­ ting situation and the future trend with regard to prices and availabilities of cereals, rice and broken rice on the Community market on the one hand and prices for cereals, rice, broken rice and cereal products on the world market on the other ; whereas the same Articles provide that it is also important to ensure equilibrium and the natural development of prices and trade on the markets in cereals and rice and, furthermore, to take into account the economic aspect of the proposed exports, and the need to avoid disturbances on the Community market ; Whereas the refund to be granted in respect of certain processed products should be graduated on the basis of the ash, crude fibre, tegument, protein, fat and starch content of the individual product concerned, this content being a particularly good indicator of the quantity of basic product actually incorporated in the processed product ; (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 73, 19 . 3 . 1992, p. 7. 0 OJ No L 281 , 1 . 11 . 1975, p . 78. (6) OJ No L 166, 25. 6. 1976, p . 36. 0 OJ No L 281 , 1 . 11 . 1975, p. 65. M OJ No L 182, 3 . 7. 1987, p. 49 . 28 . 11 . 92 Official Journal of the European Communities No L 347/13 Whereas Council Regulation (EEC) No 1432/92 (3), as amended by Regulation (EEC) No 201 5/92 (4), prohibits trade between the Community and the Republics of Serbia and Montenegro ; whereas this prohibition does not apply to certain situations as given in the limitative enumeration laid down in Articles 2 and 3 ; whereas this should be taken into account when refunds are fixed ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Whereas there is no need at present to fix an export refund for manioc, other tropical roots and tubers or flours obtained therefrom, given the economic aspect of potential exports and in particular the nature and origin of these products ; whereas, for certain products processed from cereals, the insignificance of Community participa ­ tion in world trade makes it unnecessary to fix an export refund at the present time ; Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the refund for certain products according to destination ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 2205/90 (2),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 (1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 are hereby fixed as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9 . (3) OJ No L 151 , 3 . 6. 1992, p. 4. 4) OJ No L 205, 22. 7. 1992, p. 2. No L 347/14 Official Journal of the European Communities 28 . 11 . 92 ANNEX to the Commission Regulation of 27 November 1992 fixing the export refunds on products processed from cereals and rice (ECU/tonne) (ECU/tonne) Product code Refund (') Product code Refund (') 1102 2010 100 119,77 1104 23 10 900  1 102 20 10 300 102,66 1 104 29 1 1 000 65,91 1102 20 10 900  1104 29 15 000  1102 20 90 100 102,66 1104 29 19 000  1102 20 90 900  1104 29 91 000 64,62 1102 30 00 000  1104 29 95 000 98,55 1102 90 IjO 100 101,36 1104 30 10 000 16,16 1102 90 10 900 68,92 1104 30 90 000 21,39 1102 90 30 100 195,77 1107 10 11 000 115,02 1102 90 30 900  1107 10 91 000 120,27 1103 1200 100 195,77 1108 11 00 200 129,24 1103 12 00 900  1108 11 00 300 129,24 1103 13 10 100 153,99 1108 11 00800  1103 13 10 300 119,77 1108 12 00 200 136,88 1103 13 10 500 102,66 1108 1200 300 136,88 1103 13 10 900  1108 1200 800  1103 1390 100 102,66 1108 1300 200 136,88 1103 13 90 900  1108 13 00 300 136,88 1103 14 00 000  1108 13 00 800  1103 19 10 000 98,55 1108 14 00 200  1103 1930 100 104,73 1108 1400 300  1103 19 30 900  1108 14 00 800  1 103 21 00 000 65,91 1 108 19 10 200 103,72 1103 29 20 000 68,92 1108 19 10 300 103,72 1103 29 30 000  1108 19 10 800  1 103 29 40 000  1 108 19 90 200  1104 11 90 100 101,36 1108 19 90 300  1104 11 90 900  1108 19 90 800  1104 1290 100 217,52 1109 00 00 100 0,00 1 104 12 90 300 1 74,02 1 109 00 00 900  1104 1290 900  170230 51 000 178,80 1104 19 10 000 65,91 1702 30 59 000 136,88 1104 19 50 110 136,88 17023091 000 178,80 1 104 19 50 130 1 1 1,22 1702 30 99 000 136,88 1104 19 50 150  1702 40 90 000 136,88 1104 19 50 190  170290 50 100 178,80 1104 1950900  170290 50900 136,88 1104 1991 000  17029075000 187,35 1104 21 10 100 101,36 1702 90 79 000 130,04 110421 10900  21069055000 136,88 1104 21 30 100 101,36 2302 10 10 000 17,42 1 104 21 30 900  2302 10 90 100 17,42 1104 21 50 100 135,14 2302 10 90 900  1104 21 50 300 108,11 2302 20 10 000 17,42 1104 21 50 900  2302 20 90 100 17,42 1 1 04 22 1 0 1 00 1 74,02 2302 20 90 900  1104 22 10 900  2302 30 10 000 17,42 1 1 04 22 30 100 1 84,89 2302 30 90 000 1 7,42 1104 22 30 900  2302 40 10 000 17,42 1104 22 50 000  2302 40 90 000 17,42 1104 23 10 100 128,33 2303 10 11 100 68,44 1104 23 10 300 98,38 2303 10 11 900  (') Refunds for exports to the Republics of Serbia and Montenegro may only be granted for humanitarian aid supplied by charitable organizations fulfilling the conditions laid down in Article 2 (a) and Article 3 of Council Regulation (EEC) No 1432/92. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.